                         UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Siwana Sheron Green,                                        Chapter         13

          Debtor 1
                                                            Case No.        5:20−bk−00131−RNO
Thomas Demetrius Green,

          Debtor 2


                                                       Order


    Upon consideration of the Motion to dismiss the case, and having afforded notice and an opportunity for hearing,

    ORDERED that the case is hereby dismissed as to both Debtors.

   Notwithstanding the dismissal of this case, the court retains jurisdiction over timely requests for payment
of compensation.


Dated: October 8, 2020                                     By the Court,




                                                           Honorable Robert N. Opel, II
                                                           United States Bankruptcy Judge
                                                           By: PamelaRadginski, Deputy Clerk

ordsmiss (05/18)




      Case 5:20-bk-00131-RNO            Doc 62 Filed 10/08/20 Entered 10/08/20 07:56:53                   Desc
                                        Order Dismissing Page 1 of 1
